Exhibit 10.1




NON-QUALIFIED STOCK OPTION AWARD AGREEMENT


THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (the “Agreement”) is made as of
April 7, 2017 (the “Grant Date”), between Altisource Portfolio Solutions S.A., a
Luxembourg société anonyme (“Altisource” and, together with its subsidiaries and
affiliates, the “Company”), and [ ], an employee of the Company (the
“Employee”).


WHEREAS, the Company desires, by affording the Employee an opportunity to
purchase shares of its common stock, par value $1.00 per share (“Shares”), to
further the objectives of the Company’s 2009 Equity Incentive Plan (the “2009
Plan”).


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, and intending to be legally bound
hereby, the parties hereto have agreed, and do hereby agree, as follows:


1.
OPTION GRANT



The Company hereby grants to the Employee, pursuant to and subject to the 2009
Plan, the right and option to purchase from the Company a number of Shares equal
to the Target Amount (as defined in Exhibit A) for a purchase price of $39.13
per share (the “Strike Price”), on the terms and conditions set forth in this
Agreement (the “Options”).


2.
OPTION TERM



The term of the Options shall begin on the Grant Date and will continue for a
period of ten (10) years from the Grant Date, unless earlier terminated pursuant
to exercise, in accordance with Section 3 Subsection A(3) or as provided in
Section 5 below.


3.
VESTING OF OPTIONS



A.
Vesting Schedule



Subject to the provisions of Sections 5 and 6 below, the Options shall vest and
become exercisable in accordance with the following provisions:


(1)
Following the conclusion of the 2017 calendar year and prior to the first
anniversary of the Grant Date, the Compensation Committee of the Board of
Directors of Altisource shall confirm the extent to which the performance
measures described in Exhibit A (the “Performance Measures”) are satisfied.
Based upon the achievement against the Performance Measures, a percentage of the
Target Amount (between 0% and 150%) shall become vestable Options (the “Stock
Option Vestable Portion”) and shall vest in accordance with the provisions of
Section 3 Subsection A(2) below.



(2)
One-third (1/3) of the Stock Option Vestable Portion (if any, as determined
pursuant to the provisions of Exhibit A) shall vest on each of the first, second
and third anniversaries of the Grant Date.







--------------------------------------------------------------------------------




(3)
All Options that do not constitute the Stock Option Vestable Portion shall be
forfeited and cancelled immediately upon confirmation by the Board of Directors
regarding the extent to which the Performance Measures are satisfied (if at
all).

        
B.
General



The Employee shall have none of the rights of a stockholder with respect to any
of the Shares subject to the Options until such Shares shall be issued in the
Employee’s name or the name of the Employee’s designee following the exercise of
the Options.


4.
METHOD OF OPTION EXERCISE



A.
Subject to the terms and conditions of this Agreement, vested Options may be
exercised by written notice to the Company at its executive offices to the
attention of the Corporate Secretary of the Company (the “Notice”). The Notice
shall state the election to exercise vested Options, shall state the number of
Shares in respect of which it is being exercised (the “Purchased Shares”) and
shall be signed by the person or persons so exercising such Options. In no case
may vested Options be exercised as to less than fifty (50) Shares at any one
time (or the remaining Shares then purchasable under the vested Options, if less
than fifty (50) Shares) or for a fractional Share. Except as provided in Section
5 below, vested Options may not be exercised unless the Employee shall, at the
time of the exercise, be an employee of the Company and not under a notice of
resignation. During the Employee’s lifetime, only the Employee or the Employee’s
guardian or legal representative may exercise vested Options (in the case of the
Employee’s guardian or legal representative, such guardian or legal
representative, as applicable, will be considered to be the Employee for
purposes of exercising the Employee’s rights in this Section 4, Subsections A
and B).



B.
A Notice shall be accompanied by (1) a personal check payable to the order of
the Company for payment of the full purchase price of the Purchased Shares, (2)
delivery to the Company of the number of Shares duly endorsed for transfer and
owned by the Employee that have an aggregate Fair Market Value equal to the
aggregate purchase price of the Purchased Shares or (3) payment therefor made in
such other manner as may be acceptable to the Company on such terms as may be
determined by the Board of Directors. “Fair Market Value” shall have the meaning
given to that term in the 2009 Plan. In addition to and at the time of payment
of the purchase price, the person exercising the vested Options shall pay to the
Company the full amount of any federal and state withholding or other taxes
applicable to the taxable income of such person resulting from such exercise in
cash unless the Board of Directors in its sole discretion shall permit such
taxes to be paid in Shares. Such payment may also be made in the form of payroll
withholding, at the election of the Employee. The Company shall issue the
Purchased Shares as soon as practicable after receipt of the notice and all
required payments by the person or persons exercising the Options as provided in
Section 4, Subsection A above. Unless the person or persons exercising the
Options shall otherwise direct the Company in writing, such Purchased Shares
shall be registered in the name of the Employee and shall be delivered as
aforesaid to or upon the written order of the Employee.



C.
To the extent Options shall be exercised, pursuant to Section 5 hereof, by any
person or persons other than the Employee, such notice shall be accompanied by
appropriate proof of the derivative right of such person or persons to exercise
the Options.







--------------------------------------------------------------------------------




D.
The date of exercise of an Option shall be the date on which the Notice, the
documents and all payments required under this Section 4 are received by or
arranged with the Corporate Secretary of the Company. If such Notice is received
after the market closes, the following trading day will be considered the date
of exercise. All Purchased Shares shall be fully paid and non-assessable.



E.
The Company may require the Employee to exercise the Options electronically
through the Shareworks system or any other online system pursuant to the
procedures set forth therein as determined by the Company in its sole
discretion.



F.
The Company may amend the procedures set forth in this Section 4, Subsections A
through E in its sole discretion.



5.
TERMINATION OF OPTIONS



The Options may not be exercised to any extent after termination of the Options.
Options will terminate as set forth below in this Section 5:


A.
The Options shall terminate upon the exercise of such Options in the manner
provided in this Agreement and the 2009 Plan, whether or not the Purchased
Shares are ultimately delivered.



B.
Except as may otherwise be provided in Section 3 Subsection A(3) and this
Section 5, Subsections A and C for the earlier termination of the Options, the
Options and all rights and obligations thereunder shall expire ten (10) years
after the Grant Date.



C.
If, prior to exercise, expiration, forfeiture, surrender or cancellation of the
Options, the Employee’s employment terminates, the Options shall terminate in
accordance with the 2009 Plan except as follows:



(1)
by reason of termination of employment by the Company for Cause, then all
Options shall terminate on the date of termination of employment.



(2)
by reason of termination of employment by the Employee (other than by reason of
Retirement), then all unvested Options shall terminate on the date Employee
provides notice of his or her resignation and all vested Options shall terminate
on the date that is six (6) months after the date of termination of employment.



(3)
by reason of termination of employment by the Company without Cause, Retirement,
Disability, or death then:



(a)
if the date of such termination occurs (i) after September 30, 2017 but before
the Stock Option Vestable Portion has been determined, the Options shall remain
outstanding and the Stock Option Vestable Portion (if any) shall be determined
pursuant to the provisions of Exhibit A, or (ii) after September 30, 2017 and
after the determination of the Stock Option Vestable Portion, the Stock Option
Vestable Portion shall remain outstanding, and, in each such case, the Stock
Option Vestable Portion, if any, shall vest or continue to vest, as the case may
be, in accordance with the vesting schedule set forth in Section 3 Subsection A
(2) and shall terminate as follows: (i) in the case of termination





--------------------------------------------------------------------------------




without Cause on the later of (x) the date that is six (6) months after the date
such Option vests, or (y) the date that is six (6) months after the date of such
termination of employment (or if earlier, the end of the Option’s term); (ii) in
the case of Retirement or Disability, on the earlier of (x) five (5) years after
the date of the Employee’s Retirement or Disability, as applicable or (y) the
end of the Option’s term and (iii) in the case of death, on the earlier of (x)
three (3) years after the date of the Employee’s death or (y) the end of the
Option’s term. Notwithstanding the foregoing, the Company will have the right in
its sole discretion to require the Employee to exercise all or part of any
Options retained pursuant to this paragraph at any time. For the avoidance of
doubt, all Options other than the Stock Option Vestable Portion shall be
forfeited and cancelled immediately on the date of confirmation by the Board of
Directors regarding the extent to which the Performance Measures are satisfied.
For the further avoidance of doubt, no Options shall vest pursuant to this
Section 5 Subsection B(3)(a) prior to the first anniversary of the Grant Date.


(b)
if the date of such termination of employment occurs prior to September 30,
2017, then all Options shall terminate on the date of such termination without
Cause, Retirement, Disability or death, as applicable.



D.
In no event shall this Section 5, Subsection C(4) extend the life of the Options
beyond the Option term as set forth in Section 2 of this Agreement.



E.
The Employee’s right to retain any Options following termination of employment
under Section 5 Subsection C is subject in all cases to the requirement that the
Employee has been employed with the Company for a period of at least three (3)
years in the case of Retirement or two (2) years in the case of termination of
employment, Disability or death, unless otherwise determined by the Company in
its sole discretion.



6.
CONDITIONS UPON TERMINATION OF EMPLOYMENT



A.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall not (A) engage, either directly or indirectly, in
any manner or capacity as advisor, principal, agent, partner, officer, director,
employee, member of any association or otherwise, in any business or activity
which is at the time competitive with any business or activity conducted by the
Company, (B) solicit, directly or indirectly, any employee of the Company to
leave the employ of the Company for employment, hire or engagement as an
independent contractor elsewhere, (C) in any way interfere with the relationship
between any customer, supplier, licensee or business relation of the Company or
(D) share, reveal or utilize any Confidential Information of the Company except
as otherwise expressly permitted by Company.



B.
For a period of two (2) years following the Employee’s departure from the
Company, the Employee shall be available at reasonable times for consultations
at the request of the Company’s management with respect to phases of the
business with which the Employee was actively connected during the Employee’s
employment, but such consultations shall not be required to be performed during
usual vacation periods or periods of illness or other incapacity or without
reasonable compensation and cost reimbursement.







--------------------------------------------------------------------------------




C.
The Employee acknowledges that the Company would not have awarded the Options
granted to the Employee under this Agreement absent the Employee’s agreement to
be bound by the covenants made in this Section 6.



D.
In the event that the Employee fails to comply with any of the promises made in
this Section 6, then in addition to and not in limitation of any and all other
remedies available to the Company at law or in equity (a) the Options, to the
extent then unexercised, whether vested or unvested, will be immediately
forfeited and cancelled and (b) the Employee will be required to immediately
deliver to the Company an amount (in cash or in Shares) equal to the market
value (on the date of exercise) of any Shares acquired on exercise of the
Options less the exercise price paid for such Shares (the “Share Value”) to the
extent such Shares were acquired by the Employee upon exercise of the Options at
any time from 180 days prior to the earlier of (i) the date of termination of
employment or (ii) the date the Employee fails to comply with any promise made
in this Section 6, to 180 days after the date when the Company learns that the
Employee has not complied with any such promise. The Employee will deliver such
Share Value amount (either in cash or in Shares) to the Company on such terms
and conditions as may be required by the Company. The Company will be entitled
to enforce this repayment obligation by all legal means available, including,
without limitation, to set off the Share Value amount and any other damage
amount against any amount that might be owed to the Employee by the Company.



E.
The Employee further acknowledges that in the event that the covenants made in
this Section 6 are not fulfilled, the damage to the Company would be
irreparable. The Company, in addition to any other remedies available to it,
including, without limitation, the remedies set forth in Section 6, Subsection D
above, shall be entitled to injunctive relief against the Employee’s breach or
threatened breach of said covenants.



7.
CORPORATE TRANSACTIONS; CHANGE OF CONTROL/RESTRUCTURING EVENT; OTHER EVENTS



A.
Corporate Transactions



Except to the extent governed by Section 7, Subsections B and C below, if there
shall be any change in the Shares subject to the Options granted hereunder,
through merger, consolidation, reorganization, recapitalization, stock dividend,
extraordinary dividend, stock split, spin off of one or more subsidiaries or
other change in the corporate structure, appropriate adjustments shall be made
by the Board of Directors in its discretion in the aggregate number and kind of
Shares subject to the 2009 Plan and the number and kind of Shares and the price
per Share subject to the Options. Further, the Board of Directors shall have the
right to adjust the Performance Measures and defined levels of achievement as
appropriate to avoid inequitable dilution or enlargement of award values or
rights in connection with such a corporate transaction or restructuring. Without
limiting the generality of the foregoing, in the event of a restructuring or
transaction resulting in some or all of the Company’s Shares being convertible
into equity of a separate company, the Board of Directors shall have the
authority to replace Options with any one or more of the following: (1) adjusted
options of the Company; (2) adjusted options on the equity of the separate
company; and (3) a combination of adjusted options on the shares of both the
Company and the separate company, all as the Board of Directors sees as
equitable. In the event of any such option adjustment and/or conversion, the
Board of Directors shall attempt to reasonably approximate the aggregate value
of the




--------------------------------------------------------------------------------




Employee’s Options under this Agreement. For the avoidance of doubt, in the
event Employee remains employed with the separate company that results from a
restructuring or transaction covered by this Section 7, for purposes of this
Agreement, the Employee will be deemed to remain employed as if the Employee
continued employment with the Company such that the employment termination
provisions applicable to the Options shall not be invoked unless and until the
Employee’s employment with such separate company shall terminate.


B.
Change of Control/Restructuring Event



(1)
If a Change of Control/Restructuring Event occurs, the Board of Directors shall
have the right to make appropriate adjustments, including, without limiting the
generality of the foregoing (i) allow the Options to continue in full force and
effect in accordance with the terms hereof or (ii) issue an award of shares in
the Successor Entity as the Board of Directors deems equitable.



(2)
If the Options are to remain in place following such Change of
Control/Restructuring Event, appropriate adjustments shall be made by the Board
of Directors in its discretion in the aggregate number and kind of Shares
subject to the 2009 Plan and the number and kind of Shares and the price per
Share subject to the Options. Further, the Board of Directors shall have the
right to adjust the Performance Measures and defined levels of achievement as
appropriate to avoid inequitable dilution or enlargement of award values or
rights in connection with such Change of Control/Restructuring Event. Without
limiting the generality of the foregoing, such discretions shall include the
authority to replace Options with any one or more of the following: (a) adjusted
options of the Company; (b) adjusted options on the equity of any Successor
Entity surviving such Change of Control/Restructuring event; and (c) a
combination of adjusted options on the shares of both the Company and the
Successor Entity, all as the Board of Directors sees as equitable. In the event
of any such option adjustment and/or conversion, the Board of Directors shall
attempt to reasonably approximate the aggregate value of the Employee’s Options
under this Agreement.



C.
Other Events



(1)
The 2009 Plan and Agreement and the Options granted hereunder shall not affect
the right of the Company to reclassify, recapitalize, issue equity or otherwise
change its capital or debt structure or to merge, consolidate, convey any or all
of its assets, dissolve, liquidate, wind up or otherwise reorganize. The Board
of Directors shall have the discretion to make adjustments to the Options made
hereunder (including, without limitation, to the Performance Measures and
defined levels of achievement) to reflect any changes that the Board of
Directors deems appropriate as a result of any sale, an IPO, business
combination, acquisition, recapitalization, reclassification, merger,
consolidation, reorganization, stock dividend, stock split, spin off of one or
more divisions or subsidiaries, a “going private” transaction (which shall mean
any transaction that results in the occurrence of any of the following events:
(a) Altisource’s common stock is no longer listed on any national securities
exchange or quoted on the NASDAQ Global Select Market or other securities
quotation system; (b) Altisource is no longer subject to the reporting
requirements of Section 13 or Section 15(d) of the Exchange Act; or (c)
Altisource becomes subject to Rule 13e-3 under the Exchange Act) or similar
transaction affecting the Options. Upon the occurrence of any such events, the
Board of Directors may make appropriate





--------------------------------------------------------------------------------




adjustments to the Options made hereunder (including, without limitation to the
Performance Measures and defined levels of achievement) to avoid inequitable
dilution or enlargement of award values or rights in connection with any such
event (as determined by the Board of Directors in its sole discretion based on
any facts and circumstances it considers relevant). For the avoidance of doubt,
the Options are subject to the dilutive impact of equity issuances (including an
IPO) or other costs of capital made in connection with acquisitions or capital
raises.


(2)
The Board of Directors may also specify any inclusion(s) or exclusion(s) for
charges related to any event(s) or occurrence(s) which the Board of Directors
determines should be included or excluded, as appropriate, for purposes of
measuring performance against the applicable Performance Measures, which may
include, but is not limited to, acquisitions and dispositions, market changes,
reserve adjustments for litigation or regulatory/enforcement matters, litigation
or claim judgments or settlements. If the Board of Directors determines that a
change in the business, operations, corporate structure or capital structure of
the Company, or the manner in which it conducts its business, or other events or
circumstances, render previously established Performance Measures and defined
levels of achievement unsuitable, the Board of Directors may also, in its
discretion, modify such levels of achievement, in whole or in part, as the Board
of Directors deems appropriate.

    
8.
NON-TRANSFERABILITY OF OPTIONS



The Options shall not be transferable otherwise than by will or by the
applicable laws of descent and distribution. More particularly (but without
limiting the generality of the foregoing), the Options may not be assigned,
transferred (except as aforesaid), pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to execution,
attachment or similar process. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Options contrary to the provisions
hereof, and the levy of any execution, attachment or similar process upon the
Options, shall be null and void and without effect.


9.
PAYMENT OF EXPENSES AND COMPLIANCE WITH LAWS



The Company shall at all times during the term of the Options reserve and keep
available such number of Shares as will be sufficient to satisfy the
requirements of this Agreement, shall pay all original issue and/or transfer
taxes with respect to the issue and/or transfer of Shares pursuant hereto and
all other fees and expenses necessarily incurred by the Company in connection
therewith and will from time to time use its best efforts to comply with all
laws and regulations which, in the opinion of counsel for the Company, shall be
applicable thereto.


The intent of the parties is that payments and benefits under this Agreement
comply with or otherwise be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations promulgated thereunder (the “Code”)
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted either to be exempt from or in compliance therewith. If any
provision of this Agreement (or any award of compensation or benefits provided
under this Agreement) would cause the Employee to incur any additional tax or
interest under Section 409A of the Code, the Company may reform such provision
to comply with Section 409A.






--------------------------------------------------------------------------------




10.
DEFINITIONS



A.
As used herein, the term “Board of Directors” shall mean the Board of Directors
or Compensation Committee of Altisource or any Successor Entity, as applicable.

B.
As used herein, “Cause” means, as reasonably determined by the Board of
Directors (excluding the Employee, if he/she is then a member of the Board of
Directors) either (i) any willful or grossly negligent conduct (including but
not limited to fraud or embezzlement) committed by the Employee in connection
with the Employee’s employment by the Company which conduct in the reasonable
determination of the Board of Directors has had or will have a material
detrimental effect on the Company’s business or (ii) the Employee’s conviction
of, or entering into a plea of nolo contendere to, a felony involving fraud or
embezzlement or such other crime which may bring disrepute upon the Company,
whether or not committed in the course of the Employee’s employment with the
Company. For the avoidance of doubt, termination of employment as a result of a
business reorganization or reduction in force will be deemed termination without
Cause.

C.
As used herein, “Change of Control/Restructuring Date” means either the date (i)
which includes the “closing” of the transaction which makes a Change of
Control/Restructuring Event effective if the Change of Control/Restructuring
Event is made effective through a transaction which has a “closing” or (ii) a
Change of Control/Restructuring Event is reported in accordance with applicable
law as effective to the Securities and Exchange Commission if the Change of
Control/Restructuring Event is made effective other than through a transaction
which has a “closing.”

D.
As used herein, a “Change of Control/Restructuring Event” means (i) the
acquisition by any person or entity, or two or more persons and/or entities
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), of outstanding shares of voting stock of the Company at any time if after
giving effect to such acquisition, and as a result of such acquisition, such
person(s) or entity(ies) own more than fifty percent (50%) of such outstanding
voting stock, (ii) the sale in one or more transactions of substantially all of
the Company’s assets to any person or entity, or two or more persons and/or
entities acting in concert, or (iii) the merger, consolidation or similar
transaction resulting in a reduction of the interest in the Company’s stock of
the pre-transaction stockholders to less than fifty percent (50%) of the
post-transaction ownership.

E.
As used herein, “Confidential Information” means all information relating to
Company, including any of its subsidiaries, customers, vendors, and affiliates,
of any kind whatsoever; know-how; experience; expertise; business plans; ways of
doing business; business results or prospects; financial books, data and plans;
pricing; supplier information and agreements; investor or lender data and
information; business processes (whether or not the subject of a patent),
computer software and specifications therefore; leases; and any and all
agreements entered into by Company or its affiliates and any information
contained therein; database mining and marketing; customer relationship
management programs; any technical, operating, design, economic, client,
customer, consultant, consumer or collector related data and information,
marketing strategies or initiatives and plans which at the time or times
concerned is either capable of protection as a trade secret or is considered to
be of a confidential nature regardless of form. Confidential Information shall
not include: (i) information that is or becomes generally available to the
public other than as a result of a disclosure in breach of





--------------------------------------------------------------------------------




this Agreement, (ii) information that was available on a non-confidential basis
prior to the date hereof or becomes available from a person other than the
Company who was not otherwise bound by confidentiality obligations to the
Company and was not otherwise prohibited from disclosing the information or
(iii) Confidential Information that is required by law to be disclosed, in which
case, the Employee will provide the Company with notice of such obligation
immediately to allow the Company to seek such intervention as it may deem
appropriate to prevent such disclosure including and not limited to initiating
legal or administrative proceedings prior to disclosure.
F.
As used herein, “Disability” means a physical or mental impairment which, as
reasonably determined by the Board of Directors, renders the Employee unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than one hundred and eighty (180) days in any twelve (12) month period,
unless a longer period is required by federal or state law, in which case that
longer period would apply.

G.
As used herein, “Retirement” means termination (other than by reason of death or
Disability) of the Employee’s employment with the Company pursuant to and in
accordance with a plan or program of the Company applicable to the Employee
provided, however, that for purposes of this Agreement only, the Employee must
have attained the age of sixty (60) and been an employee of the Company for not
less than three (3) years as of the date of termination of employment by reason
of Retirement.

H.
As used herein, the term “Successor Entity” means the person that is formed by,
replaces or otherwise survives the Company as a result of a transaction, series
of transaction or restructuring with the effect that the Company ceases to
exist.

I.
Capitalized terms used but not defined in this Agreement or in Exhibit A shall
have the meanings set forth in the 2009 Plan.



11.
AMENDMENT



In the event that the Board of Directors shall amend the 2009 Plan under the
provisions of Section 9 of the 2009 Plan and such amendment shall modify or
otherwise affect the subject matter of this Agreement, this Agreement shall, to
that extent, be deemed to be amended by such amendment to the 2009 Plan. The
Company shall notify the Employee in writing of any such amendment to the 2009
Plan and this Agreement as soon as practicable after its approval.
Notwithstanding any other provision of this Agreement or the 2009 Plan, the
Employee’s Options under this Agreement may not be amended in a way that
materially diminishes the value of the Options without the Employee’s consent to
the amendment.


12.
CONSTRUCTION



In the event of any conflict between the 2009 Plan and this Agreement, the
provisions of the 2009 Plan shall control. This Agreement shall be governed in
all respects by the laws of the State of Georgia. No provision of this Agreement
shall limit in any way whatsoever any right that the Company may otherwise have
to terminate the employment of the Employee at any time.


If any provision of this Agreement is held to be unenforceable, then this
provision will be deemed amended to the extent necessary to render the otherwise
unenforceable provision, and the rest of the Agreement, valid and enforceable.
If a court declines to amend this Agreement as provided herein, the invalidity
or




--------------------------------------------------------------------------------




unenforceability of any particular provision thereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.


Except as otherwise required by applicable law, rule or regulation, the Board of
Directors shall have full discretion with respect to any actions to be taken or
determinations to be made in connection with this Agreement (including, without
limitation, any determination with regard to Section 3, Section 6, Subsections D
and E, Section 7 and Exhibit A), and its determinations shall be final, binding
and conclusive.


13.
ENTIRE AGREEMENT



This Agreement, together with the 2009 Plan, constitutes the entire agreement
between the Company and the Employee and supersedes all other discussions,
correspondence, representations, understandings and agreements between the
parties, with respect to the subject matter hereof.


14.
HEADINGS



The headings of the sections of this Agreement are inserted for convenience only
and shall not be deemed a part hereof.


15.
CONFIRMING INFORMATION



By accepting this Agreement, either through electronic means or by providing a
signed copy, the Employee (i) acknowledges and confirms that the Employee has
read and understood the 2009 Plan and the Agreement and (ii) acknowledges that
acceptance through electronic means is equivalent to doing so by providing a
signed copy.


[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------








I hereby agree to and accept the terms of this Agreement.


Employee




_______________________________
[ ]
 
 
 
Altisource Portfolio Solutions S.A.






By: ___________________________
Name: [ ]
Title: [ ]
 


Attested by: ____________________
Name: [ ]
Title: [ ]
 













--------------------------------------------------------------------------------


Exhibit A - Applicable to all named executive officers other than the President,
Servicer Solutions






EXHIBIT A
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(THE “AGREEMENT”)


Target Amount: [ ] Options


The Employee will have a vesting opportunity of up to one hundred and fifty
percent (150%) of the Target Amount ([ ] Options) pursuant to the provisions of
this Exhibit A and the terms of the Agreement.


The Performance Measures to be satisfied for purposes of Section 3 Subsection A
of the Agreement are (i) 2017 Adjusted Pre-Tax Income and (ii) 2017 Consolidated
Diversified Revenue (as defined in Section 2 below).


As used in the Agreement, the term “Stock Option Vestable Portion” means a
number of options equal to the sum of the Adjusted Pre-Tax Income Vestable
Portion and the Diversified Revenue Vestable Portion, each as determined
pursuant to the provisions of this Exhibit A. Capitalized terms used but not
defined in this Exhibit A shall have the meaning ascribed to them in the
Agreement.


1. Adjusted Pre-Tax Income for Calendar Year 2017


The target amount of Options tied to 2017 Adjusted Pre-Tax Income(1) is equal to
[ ] Options (the “Adjusted Pre-Tax Income Target Amount”).


The percentage of the Adjusted Pre-Tax Income Target Amount that will be
eligible to vest (the “Adjusted Pre-Tax Income Vestable Portion”) will be
determined based on the Adjusted Pre-Tax Income achieved for 2017 in accordance
with the below table. If Adjusted Pre-Tax Income falls between the
pre-determined levels shown in the table, the percentage of the Adjusted Pre-Tax
Income Target Amount that will form part of the Adjusted Pre-Tax Income Vestable
Portion shall be determined using linear interpolation between such
pre-determined levels.


The number of Options that form part of the Adjusted Pre-Tax Income Vestable
Portion (i.e., the number of Options eligible to vest) will then be determined
by multiplying the applicable percentage by the Adjusted Pre-Tax Income Target
Amount.


Adjusted Pre-Tax Income for 2017
(in $000’s)
Adjusted Pre-Tax Income Vestable Portion(2) 
(% of Adjusted Pre-Tax Income Target Amount)
Less than $75,150
0%
$75,150
80%
$78,300
90%
$81,450
100%
$93,028
120%
$101,485 or greater
150%



(1) As used herein, “Adjusted Pre-Tax Income” means the pre-tax income
applicable to the Company before amortization of intangible assets and other
specific items applicable to the earnings of the Company that may, at the
discretion of the Company, be excluded from the pre-tax income applicable to the
Company.
(2) For the avoidance of doubt, in no event shall the Adjusted Pre-Tax Income
Vestable Portion exceed 150% of the Adjusted Pre-Tax Income Target Amount.







--------------------------------------------------------------------------------

Exhibit A - Applicable to all named executive officers other than the President,
Servicer Solutions


2. Consolidated Diversified Revenue for Calendar Year 2017


The target amount of Options tied to 2017 Consolidated Diversified Revenue(1) is
equal to [ ] Options (the “Diversified Revenue Target Amount”).


The percentage of the Diversified Revenue Target Amount that will be eligible to
vest (the “Diversified Revenue Vestable Portion”) will be determined based on
the Consolidated Diversified Revenue achieved for 2017 in accordance with the
below table. If Consolidated Diversified Revenue falls between the
pre-determined levels shown in the table, the percentage of the Diversified
Revenue Target Amount that will form part of the Diversified Revenue Vestable
Portion shall be determined using linear interpolation between such
pre-determined levels.


The number of Options that form part of the Diversified Revenue Vestable Portion
(i.e., the number of Options eligible to vest) will then be determined by
multiplying the applicable percentage by the Diversified Revenue Target Amount.


Consolidated Diversified Revenue for 2017
(in $000’s)
Diversified Revenue
Vestable Portion(2)  
(% of Diversified Revenue
Target Amount )
Less than $297,500
0%
$297,500
80%
$320,000
90%
$342,500
100%
$421,224
120%
$459,517 or greater
150%



(1) As used herein, “Consolidated Diversified Revenue” means service revenue
from customers other than (i) service revenue from Ocwen Financial Corporation
or its subsidiaries (“Ocwen”) and (ii) service revenue related to the portfolios
serviced by Ocwen when a third party other than Ocwen selects the Company as the
service provider (highly correlated Ocwen revenue).
(2) For the avoidance of doubt, in no event shall the Diversified Revenue
Vestable Portion exceed 150% of the Diversified Revenue Target Amount.









--------------------------------------------------------------------------------


Exhibit A - Applicable to the President, Servicer Solutions








EXHIBIT A
TO
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT
(THE “AGREEMENT”)


Target Amount: [ ] Options


The Employee will have a vesting opportunity of up to one hundred and fifty
percent (150%) of the Target Amount ([ ] Options) pursuant to the provisions of
this Exhibit A and the terms of the Agreement.


The Performance Measures to be satisfied for purposes of Section 3 Subsection A
of the Agreement are (i) 2017 Adjusted Pre-Tax Income and (ii) 2017 Servicer
Solutions Diversified Revenue (as defined in Section 2 below).


As used in the Agreement, the term “Stock Option Vestable Portion” means a
number of options equal to the sum of the Adjusted Pre-Tax Income Vestable
Portion and the Diversified Revenue Vestable Portion, each as determined
pursuant to the provisions of this Exhibit A. Capitalized terms used but not
defined in this Exhibit A shall have the meaning ascribed to them in the
Agreement.


1. Adjusted Pre-Tax Income for Calendar Year 2017


The target amount of Options tied to 2017 Adjusted Pre-Tax Income(1) is equal to
[ ] Options (the “Adjusted Pre-Tax Income Target Amount”).


The percentage of the Adjusted Pre-Tax Income Target Amount that will be
eligible to vest (the “Adjusted Pre-Tax Income Vestable Portion”) will be
determined based on the Adjusted Pre-Tax Income achieved for 2017 in accordance
with the below table. If Adjusted Pre-Tax Income falls between the
pre-determined levels shown in the table, the percentage of the Adjusted Pre-Tax
Income Target Amount that will form part of the Adjusted Pre-Tax Income Vestable
Portion shall be determined using linear interpolation between such
pre-determined levels.


The number of Options that form part of the Adjusted Pre-Tax Income Vestable
Portion (i.e., the number of Options eligible to vest) will then be determined
by multiplying the applicable percentage by the Adjusted Pre-Tax Income Target
Amount.


Adjusted Pre-Tax Income for 2017
(in $000’s)
Adjusted Pre-Tax Income Vestable Portion(2) 
(% of Adjusted Pre-Tax Income Target Amount)
Less than $75,150
0%
$75,150
80%
$78,300
90%
$81,450
100%
$93,028
120%
$101,485 or greater
150%



(1) As used herein, “Adjusted Pre-Tax Income” means the pre-tax income
applicable to the Company before amortization of intangible assets and other
specific items applicable to the earnings of the Company that may, at the
discretion of the Company, be excluded from the pre-tax income applicable to the
Company.
(2) For the avoidance of doubt, in no event shall the Adjusted Pre-Tax Income
Vestable Portion exceed 150% of the Adjusted Pre-Tax Income Target Amount.





--------------------------------------------------------------------------------

Exhibit A - Applicable to the President, Servicer Solutions




2. Servicer Solutions Diversified Revenue for Calendar Year 2017


The target amount of Options tied to 2017 Servicer Solutions Diversified
Revenue(1) is equal to [ ] Options (the “Diversified Revenue Target Amount”).


The percentage of the Diversified Revenue Target Amount that will be eligible to
vest (the “Diversified Revenue Vestable Portion”) will be determined based on
the Servicer Solutions Diversified Revenue achieved for 2017 in accordance with
the below table. If the Servicer Solutions Diversified Revenue falls between the
pre-determined levels shown in the table, the percentage of the Diversified
Revenue Target Amount that will form part of the Diversified Revenue Vestable
Portion shall be determined using linear interpolation between such
pre-determined levels.


The number of Options that form part of the Diversified Revenue Vestable Portion
(i.e., the number of Options eligible to vest) will then be determined by
multiplying the applicable percentage by the Diversified Revenue Target Amount.


Servicer Solutions Diversified Revenue for 2017
(in $000’s)
Diversified Revenue
Vestable Portion(2)  
(% of Diversified Revenue
Target Amount )
Less than $ 77,650
0%
$77,650
80%
$83,175
90%
$88,700
100%
$104,698
120%
$114,216 or greater
150%



(1) As used herein, “Servicer Solutions Diversified Revenue” means service
revenue from customers of the Servicer Solutions Business other than (i) service
revenue from Ocwen Financial Corporation or its subsidiaries (“Ocwen”) and (ii)
service revenue related to the portfolios serviced by Ocwen when a third party
other than Ocwen selects the Company as the service provider (highly correlated
Ocwen revenue). As used herein, the “Servicer Solutions Business” means the
businesses of the Servicer Solutions segment excluding the REALSuite, Document
Services, Marketplace Solutions and Mortgage Charge-Off businesses.
(2) For the avoidance of doubt, in no event shall the Diversified Revenue
Vestable Portion exceed 150% of the Diversified Revenue Target Amount.









